ALLOWANCE
	The following is an allowance in response to communication received 10 February 2022. Amendment to Claim 15 is acknowledged and considered. Claims 1 – 20 now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Reasons for Allowance
	 The claimed invention is directed to displaying on a client’s device a graphical forecast supply curve of the determined estimate of available user impressions in response to a request received from the client for an estimate of available user impressions on a network, wherein the request includes targeting parameters. The client also provides the resources (e.g. advertising budget for the campaign). An estimation of available user impressions based on the one or more received targeting parameters are displayed on the client device as a graphical forecast supply curve of the determined estimate of available user impressions;
Forecasting server then automatically allocates resources to available user impressions based on the estimated available user impressions; monitors actual available user impressions; and optimizes the automatic allocation of resources based on comparing metrics including actual available user impressions with the estimated available user impressions.	

Prior art of record does not teach automatically allocating resources to available user impressions based on the estimated available user impressions; monitoring, by the forecasting server, actual available user impressions; and optimizing the automatic allocation of resources based on comparing metrics including actual available user impressions with the estimated available user impressions.	

Prior art Turner et al. US Patent 10,318,510 teaches systems and methods of using a bitmap to index "big data," such as data related to an advertising audience of a media property ( e.g., a website). For example, an audience measurement system may track, on the basis of received event signals, various demographic properties, brand affinities, and behaviors of a media property's audience. The "raw" data collected by the audience measurement system may be stored in a distributed storage network and the bitmap index may include bit strings corresponding to the raw data ( or a portion thereof).
Prior art Turner et al. does not teach automatically allocating resources to available user impressions based on the estimated available user impressions; monitoring, by the forecasting server, actual available user impressions; and optimizing the automatic allocation of resources based on comparing metrics including actual available user impressions with the estimated available user impressions.

Prior art Sinha et al. US Patent 10,318,510 teaches systems and techniques to forecast potential audience size and unduplicated audience size. The audience segment input is converted into multiple atomic target specifications. For each of the multiple atomic target specifications, a potential audience size is determined during the time period input by selecting a time series model based on a frequency of attribute values from the atomic target specification and combining the selected time series model with a frequent item set model. The potential audience size for each of atomic target specifications
is aggregated over the time period input into a total potential audience size. The total potential audience size is output.
Prior art Sinha et al. does not teach automatically allocating resources to available user impressions based on the estimated available user impressions; monitoring, by the forecasting server, actual available user impressions; and optimizing the automatic allocation of resources based on comparing metrics including actual available user impressions with the estimated available user impressions.

Prior art Cort et al. US Publication 2015/02788239 teaches system and method for receiving a query for a custom stream (e.g., from a user) where the query comprises an indication of one or more followables, identifying one or more compressed bitsets, of a set of compressed bitsets, corresponding to the one or more followables, performing the query using the one or more compressed bitsets identified for the custom stream and the one or more followables, and providing a view of the custom stream using results of the query.
Prior art Colt et al. does not teach automatically allocating resources to available user impressions based on the estimated available user impressions; monitoring, by the forecasting server, actual available user impressions; and optimizing the automatic allocation of resources based on comparing metrics including actual available user impressions with the estimated available user impressions.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


June 22, 2022